Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
FIG.18, element 2111 is not in the disclosure
FIG.19, energy device 2241 is not in the disclosure
FIG.33B, step 3660 is not in the disclosure
Fig.25 cannot be found in the disclosure. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

Paragraph 164, line 12 – energy device “2421” should read “2241”
Paragraph 226, line 2 – sensor(s) “788” should read “3288”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1,4,8 and 9, the claim elements:
“a multispectral electromagnetic radiation(EMR) source configured to emit EMR”
“an image sensor  configured to sense the EMR”
 “a memory configured to store”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 4 , 8 and 9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
: (PARAGRAPH 127 -128  recite sufficient structure for the image sensor and Fig.2 shows the image sensor 135 is part of the camera 144 ;PARAGRAPH 79 CITE: “The control circuit 400 may comprise a microcontroller comprising one or more processors 402 (e.g., microprocessor, microcontroller) coupled to at least one memory circuit 404. The memory circuit 404 stores machine-executable instructions that, when executed by the processor 402, cause the processor 402 to execute machine instructions to implement various processes described herein.” And PARAGRAPH 301 and 306-308  recite sufficient structure for the EMR)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thommen et al (U.S. 20180214016 A1), in view of Meglan (U.S 20190053872 A1).
Regarding claim 1, Thommen discloses A surgical imaging system (Abstract cited: “ Surgical visualization systems and related methods for providing visualization during surgical procedures.” and fig.1,surgical visualization system100) comprising:
(Paragraph 118 discloses “The illumination system”) configured to emit EMR at a first wavelength range (Paragraph 118 discloses “blue electromagnetic partition”)  and a second wavelength range (Paragraph 118 discloses “green electromagnetic partition”) ;(Paragraph 118 discloses “The illumination system can include a digital or analog light source…The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…”)
an image sensor (Fig.2, image sensor 112) configured to sense the EMR ( Paragraph 118 discloses “The pixel array of the image sensor 112 can be paired with the light source electronically, such that they are synced during operation for both receiving emissions of reflected electromagnetic radiation and for the adjustments made within the system.”) at each of wavelength range and reflected from a target site (Paragraph 116 discloses“ images of a surgical site.”); (Paragraph 116 discloses “The image sensor 112 can be a monochromatic sensor having a pixel array and supporting circuitry that are sensitive to electromagnetic radiation of any wavelength”.) and 
a control circuit (Figs .5A-B, a controller  106) coupled to the image sensor (Fig.2, image sensor 112) the control circuit (Figs .5A-B, a controller  106) configured to: 
generate a first image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the EMR emitted at the first wavelength range; (Paragraph 118 discloses “blue electromagnetic partition”);(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”) 
generate a second image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the light emitted at the second wavelength range; (Paragraph 118 discloses “green electromagnetic partition”);(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths.”) 
However, Thommen does not disclose the claim invention wherein  
determine whether the first image is at least partially obstructed; and 
generate a fused image comprising a fusion between an unobstructed segment of the first image and a segment of the second image corresponding to an obstructed segment of the first image
Meglan discloses the claim invention wherein a surgical imaging system (Abstract discloses “systems and methods for removing an occluding object from a surgical image.”) comprising
determine whether the first image is at least partially obstructed; (Paragraph 27 discloses “Image data captured from an endoscope during a surgical procedure may be analyzed to remove occluding objects from the viewpoint of the endoscope.”, it is interpreted as the first image may have a obstructed.) and 
generate a fused image (Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”) comprising a fusion between an unobstructed segment of the first image and a segment of the second image corresponding to an obstructed segment of the first image. (Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the methods for removing an occluding object from a surgical image of Meglan into the surgical visualization systems for providing visualization during surgical procedures of Thommen in order to effectively  improve a clinician to view a region of interest with sufficient detail to ensure the effectiveness of a surgical procedure. 

Regarding claim 2, Thommen, as modified by Meglan discloses the claim invention. Thommen further discloses wherein the second wavelength range (Paragraph 118 discloses “green electromagnetic partition”) is configured to be substantially non-interactive with at least one of a surgical smoke, a fluid, or a tissue type. (Paragraph 110 discloses “Such instruments can include instruments with increased size, strength, output force, and/or tissue processing capabilities.” and Paragraph 118 discloses “Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”, it shows that the “non-visible” is considered as “substantially non-interactive.)  

Regarding claim 3, Thommen, as modified by Meglan discloses the claim invention. Thommen further discloses wherein the first wavelength (Paragraph 118 discloses “blue electromagnetic partition”) range is within a visible portion of an EMR spectrum and the second wavelength (Paragraph 118 discloses “green electromagnetic partition”) range is outside of the visible portion of the EMR spectrum. (Paragraph 118 discloses “The light source can pulse light in a plurality of electromagnetic partitions, such that the pixel array receives reflected electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition. For example, the light source can emit a green electromagnetic partition, a blue electromagnetic partition, and a red electromagnetic partition in any desired sequence which can be combined to form a color image. Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths.”)

Regarding claim 4, Thommen, as modified by Meglan discloses the claim invention. Thommen further discloses the claim invention wherein:
 the multispectral EMR source  (Paragraph 118 discloses “The illumination system”) is further configured to emit EMR at a third wavelength (Paragraph 118 discloses “red electromagnetic partition”); (Paragraph 118 discloses “The illumination system can include a digital or analog light source…The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…”)
the image sensor (Fig.2, image sensor 112)  is further configured to sense the EMR at the third wavelength (Paragraph 118 discloses “red electromagnetic partition”); ( Paragraph 118 discloses “The pixel array of the image sensor 112 can be paired with the light source electronically, such that they are synced during operation for both receiving emissions of reflected electromagnetic radiation and for the adjustments made within the system.”)  and 
the control circuit (Figs .5A-B, a controller  106)  is further configured to: generate a third image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the EMR emitted at the third wavelength (Paragraph 118 discloses “red electromagnetic partition”);(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”) and 
However, Thommen does not disclose the claim invention generate the fused image comprising the unobstructed segment of the first image, a first segment of the second image corresponding to a first obstructed segment of the first image, and a second segment of the third image corresponding to a second obstructed segment of the first image.
Meglan discloses the claim invention wherein  generate the fused image (Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”) comprising the unobstructed segment of the first image, (Paragraph 27 discloses “Image data captured from an endoscope during a surgical procedure may be analyzed to remove occluding objects from the viewpoint of the endoscope.”, it is interpreted as the first image may have a obstructed.)
 a first segment of the second image corresponding to a first obstructed segment of the first image, and a second segment of the third image corresponding to a second obstructed segment of the first image. (Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”, it is inherently show that the first and second image are combined then removed obstructed.)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the methods for removing an occluding object from a surgical image of Meglan into the surgical visualization systems for providing visualization during surgical procedures of Thommen in order to improve a clinician to view a region of interest with sufficient detail to ensure the effectiveness of a surgical procedure.

Regarding claim 5, Thommen, as modified by Meglan discloses the claim invention. Thommen further discloses wherein the control circuit (Figs .5A-B, a controller  106) is further configured to:
 filter a subset wavelength range from the first wavelength range to define a filtered first wavelength range; (Paragraph 119 discloses “Exemplary optical elements 118 can include diffusers, filters, and so forth. In the illustrated embodiment, the camera module 102 includes an optical element 118, which is illustrated as a diffuser, disposed over the terminal distal end of an optical fiber 116.”) and 
generate the first image of the target site according to the EMR emitted at the filtered first wavelength range. (Paragraph 119 discloses “The optical fiber 116 can direct light emitted from the light source into the field of view of the image sensor 112. The illumination system can include an optical element 118 for adjusting various illumination properties.”) 

Regarding claim 6, Thommen, as modified by Meglan discloses the claim invention. Thommen further discloses wherein,  the subset wavelength range corresponds to a blue-green portion of a visible portion of an EMR spectrum.(Paragraph 118 discloses “Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”)  

Regarding claim 7, Thommen, as modified by Meglan discloses the claim invention. Meglan further discloses wherein, wherein the control circuit (Fig.6, a controller 210)  is configured to generate the fused image intraoperatively. (Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”)  

Regarding claim 8, Thommen discloses A surgical imaging system comprising:
 a multispectral light source;(Paragraph 118 discloses “The illumination system can include a digital or analog light source.”) configured to emit electromagnetic radiation (EMR) (Paragraph 118 discloses “The illumination system”); ;(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…”)
 an image sensor (Fig.2, image sensor 112)  configured to sense the EMR;(Paragraph 118 discloses “The pixel array of the image sensor 112 can be paired with the light source electronically, such that they are synced during operation for both receiving emissions of reflected electromagnetic radiation and for the adjustments made within the system.”)  and 
a control circuit coupled (Figs .5A-B, a controller  106)  to the image sensor (Fig.2, image sensor 112), the control circuit (Figs .5A-B, a controller  106)  configured to:
 generate an image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the emitted EMR; (Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths.”)   
However, Thommen does not disclose the claim invention wherein
determine whether the image is at least partially obstructed; 
retrieve a previous image of the target site;

Meglan discloses the claim invention wherein a surgical imaging system (Abstract discloses “systems and methods for removing an occluding object from a surgical image.”) comprising
determine whether the first image is at least partially obstructed; (Paragraph 27 discloses “Image data captured from an endoscope during a surgical procedure may be analyzed to remove occluding objects from the viewpoint of the endoscope.”, it is interpreted as the first image may have a obstructed.)
retrieve a previous image (Paragraph 32 discloses “ As shown in FIG. 2, the controller 102 includes a transceiver 112 configured to receive still frame images or video from the image capture device 108.” and Fig.2) of the target site (Paragraph 31 discloses “ Image capture device 108 may be incorporated into an endoscope, stereo endoscope, or any other surgical toll that is used in minimally invasive surgery.” and Fig.1);
generate a fused image (Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”) comprising a fusion between an unobstructed segment of the first image and a segment of the second image corresponding to an obstructed segment of the first image. (Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”, it is inherently show that the first and second image are combined then removed obstructed.)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the methods for removing an occluding object from a surgical image of Meglan into the surgical visualization systems for providing visualization during surgical procedures of Thommen in order to improve a clinician to view a region of interest with sufficient detail to ensure the effectiveness of a surgical procedure.

Regarding claim 9, Thommen, as modified by Meglan discloses the claim invention. Meglan further discloses, further comprising:
 a memory (Fig.1, memory 106) configured to store a plurality of time indexed images generated by the surgical imaging system (Fig.1, a system for removing occluding objects in a surgical environment 100) ; (Paragraph 37 discloses “Processor 104 may then generate a collection of substitution pixels based on the plurality of images included in the video feed, the location of the occluding object(s), and the point of view of the endoscope when the video feed is captured in steps s34. The collection of substitution pixels may be stored in memory 106.”)
 wherein the control circuit (Figs. 1 and 2,controller 102) is configured to retrieve the previous image from the plurality of time indexed images. (Paragraph 32 discloses “ As shown in FIG. 2, the controller 102 includes a transceiver 112 configured to receive still frame images or video from the image capture device 108.”).
  
Regarding claim 10, Thommen, as modified by Meglan discloses the claim invention. Meglan further discloses, wherein the control circuit (Figs. 1 and 2,controller 102)  is further configured to: 
 (Paragraph 32 discloses “ As shown in FIG. 2, the controller 102 includes a transceiver 112 configured to receive still frame images or video from the image capture device 108.”). and  90 304170977 v1PATENT 
Attorney Docket No. END9227USNP1/190579-1 generate the fused image comprising a fusion between an unobstructed segment of the image and a plurality of segments of the plurality of previous images corresponding to an obstructed segment of the image. (Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”)
  
Regarding claim 11, Thommen, as modified by Meglan discloses the claim invention. Meglan further discloses, wherein the control circuit is configured to generate the fused image utilizing lucky-region fusion. (Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”)
 
Regarding claim 12, Thommen discloses A method of imaging a target site via a surgical imaging system (Abstract cited: “ Surgical visualization systems and related methods for providing visualization during surgical procedures.” and fig.1,surgical visualization system 100), the surgical imaging system comprising
a multispectral electromagnetic radiation (EMR) source (Paragraph 118 discloses “The illumination system”) configured to emit EMR at a first wavelength range (Paragraph 118 discloses “blue electromagnetic partition”)  and a second wavelength range (Paragraph 118 discloses “green electromagnetic partition”) ;(Paragraph 118 discloses “The illumination system can include a digital or analog light source…The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…”) and 
an image sensor (Fig.2, image sensor 112) configured to sense the EMR (Paragraph 118 discloses “The pixel array of the image sensor 112 can be paired with the light source electronically, such that they are synced during operation for both receiving emissions of reflected electromagnetic radiation and for the adjustments made within the system.”) at each of wavelength range and reflected from a target site (Paragraph 116 discloses“ images of a surgical site.”); (Paragraph 116 discloses “The image sensor 112 can be a monochromatic sensor having a pixel array and supporting circuitry that are sensitive to electromagnetic radiation of any wavelength”.) the method comprising: 
generate a first image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the EMR emitted at the first wavelength range; (Paragraph 118 discloses “blue electromagnetic partition”);(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”) 
generate a second image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the light emitted at the second wavelength range; (Paragraph 118 discloses “green electromagnetic partition”);(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths.”) 
However, Thommen does not disclose the claim invention wherein
determining whether the first image is at least partially obstructed; and 
generating a fused image comprising a fusion between an unobstructed segment of the first image and a segment of the second image corresponding to an obstructed segment of the first image.  
Meglan discloses the claim invention wherein A method of imaging a target site via a surgical imaging system (Abstract discloses “systems and methods for removing an occluding object from a surgical image.”) comprising
determine whether the first image is at least partially obstructed; (Paragraph 27 discloses “Image data captured from an endoscope during a surgical procedure may be analyzed to remove occluding objects from the viewpoint of the endoscope.”, it is interpreted as the first image may have a obstructed.) and 
generate a fused image (Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”) comprising a fusion between an unobstructed segment of the first image and a segment of the second image Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”, it is inherently show that the first and second image are combined then removed obstructed.)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the methods for removing an occluding object from a surgical image of Meglan into the surgical visualization systems and related method  for providing visualization during surgical procedures of Thommen in order to improve a clinician to view a region of interest with sufficient detail to ensure the effectiveness of a surgical procedure.

Regarding claim 13, Thommen, as modified by Meglan discloses the claim invention. Thommen further discloses wherein the second wavelength range (Paragraph 118 discloses “green electromagnetic partition”) is configured to be substantially non-interactive with at least one of a surgical smoke, a fluid, or a tissue type. (Paragraph 110 discloses “Such instruments can include instruments with increased size, strength, output force, and/or tissue processing capabilities.” and Paragraph 118 discloses “Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”, it shows that the “non-visible” is considered as “substantially non-interactive”.)  



Regarding claim 14, Thommen, as modified by Meglan discloses the claim invention. Thommen further discloses wherein the first wavelength (Paragraph 118 discloses “blue electromagnetic partition”) range is within a visible portion of an EMR spectrum and the second wavelength (Paragraph 118 discloses “green electromagnetic partition”) range is outside of the visible portion of the EMR spectrum. (Paragraph 118 discloses “The light source can pulse light in a plurality of electromagnetic partitions, such that the pixel array receives reflected electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition. For example, the light source can emit a green electromagnetic partition, a blue electromagnetic partition, and a red electromagnetic partition in any desired sequence which can be combined to form a color image. Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths.”, it is inherently show that the first and second wavelength can used in place of the visible or invisible of EMR spectrum.) 
 
Regarding claim 15, Thommen, as modified by Meglan discloses the claim invention Thommen further discloses the claim invention wherein:
the multispectral EMR source  (Paragraph 118 discloses “The illumination system”) is further configured to emit EMR at a third wavelength (Paragraph 118 discloses “red electromagnetic partition”); (Paragraph 118 discloses “The illumination system can include a digital or analog light source…The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…”)
the image sensor (Fig.2, image sensor 112)  is further configured to sense the EMR at the third wavelength (Paragraph 118 discloses “red electromagnetic partition”); ( Paragraph 118 discloses “The pixel array of the image sensor 112 can be paired with the light source electronically, such that they are synced during operation for both receiving emissions of reflected electromagnetic radiation and for the adjustments made within the system.”)  and 
the method further comprises: generate a third image of the target site (Paragraph 116 discloses“ images of a surgical site.”) according to the EMR emitted at the third wavelength (Paragraph 118 discloses “red electromagnetic partition”);(Paragraph 118 discloses “The light source can pulse in one or more partitions, where each partition is a pre-determined range of wavelengths of the electromagnetic spectrum that is less than the entire electromagnetic spectrum…Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”) and 
However, Thommen does not disclose the claim invention generate the fused image comprising the unobstructed segment of the first image, a first segment of the second image corresponding to a first obstructed segment of the first image, and a second segment of the third image corresponding to a second obstructed segment of the first image.
Meglan discloses the claim invention wherein  generate the fused image (Fig.6 and Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”) comprising the unobstructed segment of the first image, (Paragraph 27 discloses “Image data captured from an endoscope during a surgical procedure may be analyzed to remove occluding objects from the viewpoint of the endoscope.”, it is interpreted as the first image may have a obstructed.)
 a first segment of the second image corresponding to a first obstructed segment of the first image, and a second segment of the third image corresponding to a second obstructed segment of the first image. (Paragraph 27 discloses “The various images may then be combined to present a single image or video to a user where the occluding object is removed from the image or video.”, it is inherently show that the first and second image are combined then removed obstructed.)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the methods for removing an occluding object from a surgical image of Meglan into the surgical visualization systems and related method for providing visualization during surgical procedures of Thommen in order to improve a clinician to view a region of interest with sufficient detail to ensure the effectiveness of a surgical procedure.

Regarding claim 16, Thommen, as modified by Meglan discloses the claim invention. Thommen further discloses wherein the control circuit (Figs .5A-B, a controller  106) is further configured to:
 filter a subset wavelength range from the first wavelength range to define a filtered first wavelength range; (Paragraph 118 discloses “Exemplary optical elements 118 can include diffusers, filters, and so forth. In the illustrated embodiment, the camera module 102 includes an optical element 118, which is illustrated as a diffuser, disposed over the terminal distal end of an optical fiber 116.”) and 
generate the first image of the target site according to the EMR emitted at the filtered first wavelength range. (Paragraph 119 discloses “The optical fiber 116 can direct light emitted from the light source into the field of view of the image sensor 112. The illumination system can include an optical element 118 for adjusting various illumination properties.”) 

Regarding claim 17, Thommen, as modified by Meglan discloses the claim invention. Thommen further discloses wherein, wherein the subset wavelength range corresponds to a blue-green portion of a visible portion of an EMR spectrum.(Paragraph 118 discloses “Any color combination or any electromagnetic partition can be used in place of the red partition, green partition, and blue partition, such as cyan, magenta, and yellow, ultraviolet, infra-red, or any other combination, including all visible and non-visible wavelengths”)  

Regarding claim 18, Thommen, as modified by Meglan discloses the claim invention. Meglan further discloses wherein, the control circuit (Fig.6, a controller 210)  is configured to generate the fused image intraoperatively. (Paragraph 41 discloses “One or more of the image processing filters 114A or 114B are applied to the captured image by the controller 210 before the image is displayed to the clinician on a display 110.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Zeng et al (U.S. 20050167621 A1) teaches about Imaging Methods For Fluorescence And Reflectance Imaging And Spectroscopy And For Contemporaneous Measurements Of Electromagnetic Radiation With Multiple Measuring Devices. However, it teaches about Optical systems that provide for simultaneous images and spectra from an object, such as a tissue sample.
MOHR et al (U.S. 20110082369 A1) teaches about METHODS AND APPARATUS FOR DISPLAYING ENHANCED IMAGING DATA ON A CLINICAL IMAGE. However, it teaches about the display device displays a desaturated image of tissue captured in the visible electro-magnetic (EM) spectrum from a body cavity; and a first color enhanced image combined with the desaturated image.
Korner et al (U.S. 20170059408 A1) teaches about Method And Device For Generating Multispectral Or Hyperspectral Light, For Hyperspectral Imaging And/or For Distance Measurement And/or 2D Or 3D Profile Measurement Of An Object By Means Of Spectrometry. However, it teaches about methods and devices for adaptive multispectral imaging and for capturing structural and/or topographical information of an object or of the distance to an object.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665      

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665